Golden Group Services Ltd.
330 DeCastro St. Wichham
STCAY 1, Road Town, Tortola
BVI




Date:        May 19, 2010


To:           Shale Gas Partners, LLC and Checotah Pipeline, LLC (each a
“Seller” and collectively, the “Sellers’)


Re:           Letter of Intent for Checotah Field Development Project


Pursuant to our review of the above referenced property, the following letter
provides the terms and conditions under which we are willing to consider
purchasing the referenced property.


1.           Property:                                                       The
property being acquired by Purchaser from Seller Shale Gas Partners, LLC
includes the Working Interest in the leases as more fully described below:





The Working Interest in the leases that comprise 4,480 acres held by production
within the Checotah AMI specifically that acreage contained in Section's 8, 9
both in 11N - 17E and Section's 19, 20, 27, 30 all in 12N - 17E. Section's, 36
both in 12N -16 E. together with eleven existing wells and equipment thereon as
described in the attached equipment list. All right, title and interest in any
future leasing and development in the Checotah AMI which is more fully described
on the attached map presentation and comprising 23,000 acres more or less.  The
Acreage HBP described above is listed here:


Section
8-11N-17E
                639.51
Section
9-11N-17E
  640.00
Section
19-12N-17E
       581.60
Section
20-12N-17E
            514.38
Section
30-12N-17E
         495.19
Section
27-12N-17E
        639.99
Section
36-12N-16E
        640.00
Various
 
    329.33
Total HBP
 
     4,480.00



2.           Property Purchaser:                                   Golden Group
Services Ltd.
 
3.           Property Seller:                                           Shale
Gas Partners, LLC


 
 

--------------------------------------------------------------------------------

 
 
4.           Gathering System:                                      The property
being acquired by Purchaser from Seller Checotah Pipeline, LLC includes the
Gathering System as more fully described below:


 
Gathering and Pipeline System including:



·  
Gas gathering system consisting of eight miles of buried 4” poly-pipe.

·  
Gas treatment facilities along the gathering system to the sales point.

·  
Checotah compression station and sales point to Enogex low pressure line.

·  
Water disposal through buried 2” poly-pipe with pumps and permitted water
injection wells.

·  
Enogex CDP, 2”meter run (no meter)

·  
500 gallon polyethylene liquid tank

·  
Dehydration Unit – Large unit.



5.           Gathering System Purchaser:                  Golden Group Services
Ltd.

 
6.           Gathering System Seller:                          Checotah
Pipeline, LLC


7.           Earnest Money Deposit:                             Upon mutual
signing of an agreed upon Purchase and Sale Agreement, Purchaser agrees to
deposit Twenty Thousand/100 dollars ($20,000.00) into an escrow account with
Cane Clark LLP.  Said deposit shall become non refundable upon the expiration of
the Due Diligence Period, and shall be immediately released to Sellers, and
shall be considered liquidated damages should Purchaser fail to close escrow.


8.           Due Diligence Period:                                Purchaser
shall have a “Due Diligence Period” of sixty (60) days from the date of
acceptance and execution of a mutually acceptable Purchase and Sale Agreement,
in which to conduct various investigations regarding the property, including
conducting interviews, perform physical inspections, reviewing documents of
title and related agreements, investigating applicable Covenants, Conditions and
Restrictions, investigating the condition of the soils and the presence of any
hazardous materials and generally satisfying itself with respect to all aspects
of this property.


9.          Close of Escrow:                                           Not to
exceed ten (10) days following expiration of the Due Diligence Period.


10.        1031 Exchange:                                            At no
expense to either party, Sellers and Purchaser agree to cooperate with each
other in facilitating Purchaser’s and/or Sellers’ 1031 tax deferred exchange, if
necessary.


11.        Property Condition:                                     It is
Purchaser’s obligation to conduct all necessary studies, including but not
limited to environmental, construction, market feasibility, title, zoning &
CC&R’s during Purchaser’s Due Diligence Period.


 
2

--------------------------------------------------------------------------------

 
 
12.        Purchase Contract:                                    Purchaser and
Sellers shall promptly prepare and execute a form of purchase contract,
including escrow instructions to Escrow, which shall embody each of the terms
and conditions of this letter of interest.  Said purchase contract is to be
provided no later than May 31, 2010.


13.        Purchaser Investment In Property Development; Sellers’ Retained
Interest:  Upon execution the Purchase Contract and the subsequent Close of
Escrow, Purchaser shall have the duty to invest a total of not less than six
million Five Hundred Thousand dollars (US $6,500,000) staged over a period of
time as agreed to within the purchase contract, however, the intial investment
upon the closing shall not be less than (US $1,500,000), in the exploration and
development of the Property.  Purchaser’s investments shall include the drilling
of new wells, workover costs for certain well re-completions, administrative
costs, and other items pursuant to a project budget, and mutually agreed upon in
writing by Purchaser and Sellers.  Following the Close of Escrow, Sellers shall
retain a twenty-five percent (25%) ownership interest in the Property and the
Gathering System, respectively.  In the event that Purchaser fails to perform,
in whole or in part, its duty to invest in the development of the Property,
Sellers shall be entitled to recover a proportional ownership in the Property
and the Gathering System in a manner to be more specifically defined in the
Purchase Contract.


14.        Standard Provisions:                                  The Purchase
Agreement will include the standard provisions that are customary to the
locality and/or that are required by law.


15.        Additional Provisions:                                Any additional
provisions as Buyer/Sellers may wish and/or require.


16.        Brokers:                                                      
Purchaser and Sellers acknowledge that they have dealt with no brokers in
connection with this proposed purchase agreement.


17.        Title:                                                              Sellers
shall pay the cost of a CLTA title policy and Purchaser, at Purchaser’s option,
may pay for additional premium to obtain ALTA extended coverage in the amount of
the sales price, insuring Purchaser’s fee simple title in the Property, subject
only to those exceptions set forth in the preliminary title report.  Purchaser
shall obtain an engineering survey at Purchaser’s expense.


18.        Legal Fees and Costs:                                Each party to
this transaction shall pay its own legal fees.  Sellers and Purchaser shall each
pay one half (1/2) of documentary transfer taxes and recording fees.  All other
costs and expenses shall be allocated as are customary in the purchase
agreement.


This letter sets forth the base terms for negotiation of a purchase and sale
agreement and is not a contract, offer or option.  This letter does not provide
Purchaser with rights in the Property or against Sellers or its
affiliates.  Neither party shall be bound to the other party until a Purchase
Contract is executed by both parties.


STAND STILL:                                                         Sellers
shall not initiate or carry on negotiations for the sale of the Property or the
Gathering System with any party other than Purchaser unless either: (1)
Purchaser and Sellers fail to enter into a binding Purchase Agreement by May 31,
2010, or (2) Purchaser and Sellers agree in writing to abandon this Letter of
Intent.
 
 
3

--------------------------------------------------------------------------------

 
 
If this letter accurately sets forth your understanding of the basic business
terms relating to this proposed transaction, please execute and return an
original of the letter to the undersigned on or before 5:00 PM on May 31, 2010.


Sincerely,


Golden Group Services, Ltd.


By: /s/ Brad Van Siclen 
Its: Director
 
Dated: 5/27/2010
 
 
AGREED AND ACCEPTED THIS DAY 27th DAY OF May, 2010.


Shale Gas Partners, LLC
 
By: /s/ Tim Elias
Its: Member
 


AGREED AND ACCEPTED THIS DAY 27th DAY OF May 2010.
 
Checotah Pipeline, LLC
 
By: /s/ Tim Elias
Its: Member
